Citation Nr: 0018005	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1996.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1996 decision of the RO.


FINDINGS OF FACT

The claims of entitlement to service connection for left 
knee, right knee and left shoulder disorders are supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for a 
right knee disorder is well grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for a left 
shoulder disorder is well grounded.  38 U.S.C.A. § 5107.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If a condition noted during service is not 
determined to be chronic, then, generally, a continuity of 
symptomatology after service is required for service 
connection.  Id.

The threshold question which must be answered is whether the 
veteran has presented well-grounded claims for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

The veteran contends, in essence, that he has left knee, 
right knee and left shoulder disorders that are due to 
disease or injury incurred in or aggravated by service.

The service medical records show that, on entrance 
examination in February 1974, the veteran's upper and lower 
extremities were clinically normal.  In January 1977, the 
veteran complained of injuring his right knee.  He was 
assessed with contused patella.  In May 1978, he was assessed 
with left knee strain.  In March 1994, the veteran noted a 
two month history of left shoulder pain and he was assessed 
with left acromioclavicular pain and possible early 
degenerative joint disease.  In September 1994, he was 
reported to have a six month history of intermittent left 
shoulder pain and was assessed with likely left acromial 
bursitis.  In January 1995, the veteran had left knee 
crepitus and was noted to have had chronic knee pain for the 
past year.  He was assessed with chronic with acute knee pain 
and probable degenerative joint disease.  In March 1995, an 
X-ray impression of the left knee was normal.  On examination 
in October 1995, the veteran's upper and lower extremities 
were clinically normal, although the veteran complained of 
swollen or painful joints.  The examiner noted the 
appellant's complaint that his left shoulder had hurt on and 
off for six months, and that his knees were painful when it 
was damp or wet.  In January 1996, the veteran was profiled 
for bilateral knee pain.  He was diagnosed with bilateral 
arthritis.  

Received in June 1996, or one month following the veteran's 
discharge from service, were his claims of entitlement to 
service connection for bilateral knee and left shoulder 
conditions.

At a VA bones examination in March 1997, the veteran was 
reported to have developed pain in his left knee in 1994, 
which progressed to the right knee six months later.  The 
pain was associated with strenuous physical therapy exercises 
in service.  X-ray studies of the left shoulder and knees 
were normal.  The veteran was diagnosed with arthralgia of 
the right and left knees, and shoulder arthralgia etiology 
unknown.

During a hearing before this Member of the Board in January 
2000, the veteran indicated that the VA examination he 
received was not adequate to determine his difficulties.  The 
Board notes that the March 1997 VA examination was conducted 
by a family nurse practitioner.

Received in January 2000 were sick slips from service, 
reflecting treatment from October 1993 to January 1996, which 
revealed the veteran had left shoulder and knee pain.

The Board finds that, in light of this evidence, together 
with the fact that the veteran filed his claims of 
entitlement to service connection shortly after his discharge 
from service, the veteran's claims are plausible and capable 
of substantiation and, thus, well grounded within the meaning 
of 38 U.S.C.A. § 5107.  Hampton v. Gober, 10 Vet. App. 481, 
482 (1997); Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000)


ORDER

Evidence of well-grounded claims for service connection for 
left knee, right knee and left shoulder disorders have been 
submitted.


REMAND

Because the claims of entitlement to service connection for 
left knee, right knee and left shoulder disorders are well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to these claims.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the claimant 
in obtaining and developing facts and evidence to support his 
claims includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  In view of the continuity of the veteran's 
symptomatology since service and the totality of the clinical 
record, the Board finds that a medical opinion addressing the 
etiology of the veteran's claimed disorders should be 
obtained after all available medical records have been 
obtained and associated with the claims file.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
left knee, right knee and left shoulder 
disorders since service.  When the 
requested information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all pertinent records which have not 
already been obtained.

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the nature and etiology of any 
left knee, right knee or left shoulder 
disorder.  The examiner must be provided 
with the claims folder for review in 
connection with his or her evaluation.  
The examiner must review the veteran's 
entire claims file, including the 
service medical records.  The examiner 
should then comment on the presence of 
any current left knee, right knee or 
left shoulder disorder found on 
examination.  Finally, the examiner must 
provide an opinion whether it is at 
least as likely as not that the veteran 
currently has a left knee, right knee or 
left shoulder disorder that is 
etiologically related to disease or 
injury incurred in or aggravated by 
service.  A complete rationale for the 
opinions must be provided.  The 
examination report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement 
to service connection for left knee, 
right knee and left shoulder disorders.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If a benefit sought is not granted, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and 



argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 


